DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 2/9/22:
Claims 26 - 45 are pending in the application.  
Claims 1 – 25 are canceled.  

Response to Arguments

As this is the first action on the merits, no arguments have been received.  

Allowable Subject Matter

Claims 26 - 45 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 26, the prior art of record does not teach or suggest the silicone hydrogel contact lens as claimed.  

The closest prior art of record is believed to be Ueyama et al. (US 20090234089).  Ueyama is directed to hydrophilic polysiloxane macromeres, methods of production and ophthalmic lenses comprising said polysiloxane.

Ueyama teaches a hydrophilic polysiloxane macromere of formula (I) presented below.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Ueyama does not teach or suggest a structure comprising one substituent having substituent R4 as claimed (yellow highlighted area) or a molecular weight of 3000 – 80,000 Dalton.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached at 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										4/23/22

/PETER A SALAMON/Primary Examiner, Art Unit 1759